Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2021 has been entered.
Claims 1, 12, 17 are amended. Claims 2, 6, 8, 19 and 20 are canceled. 
Claims 1, 3-5, 7 and 9-18 are pending.

Claim Interpretation
	In claim 1, 12, 17, unequal cost load balancing in the preamble is not given patentable weight because not sufficient context is provided in the body of the claim. A suggestion for adding more substance is outlined in the allowable subject matter section. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 3, 4, 9, 12-14, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US Patent 10,050,855 hereafter Singh) in view of Vinayagam et al. (US 2012/0182866 hereafter Vinayagam).

For claims 1, 12, 17, 18 Singh discloses a redundant virtualized fabric edge device (Figure 1A virtual MC-LAG peer 1 and peer 2 [col2:37])  establishing a plurality of destination tunnel router addresses, (e.g. 120 Figure 1 MH-Z loopback address A for multi-homed client Z) wherein each of the destination tunnel router addresses is a different loopback address (loopback address A, B, C Figure 1A) in a fabric edge network (Figure 1A edge devices 1 thru N [col3:34] , wherein at least one of the destination tunnel router addresses is for a single-homed host (Figure 1A SH-X single-homed client X) , and wherein at least another of the destination tunnel router addresses is for a dual-homed host; (Figure 1A multi-homed client Z)
	receiving traffic to send from a router (e.g. edge device 1 Figure 1A) to a host (e.g. client Z Figure 1A) through the fabric edge network (Figure 1A MC-LAG), 
wherein the router and the host are outside the fabric edge network (Figure 1A outside dotted MC-LAG redundant peer 1 and 2), wherein the fabric edge network comprises a plurality of switches (e.g. peer 1, 2 Figure 1A [col2:37]) and an inter-switch link (ISL) (MC-LAG link between peer 1 and 2 Figure 1A), that are inside the fabric edge network  and wherein the host is one of a single-homed host or a dual-homed host (SH-X, MH-Z Figure 1A); and 
	sending the traffic from the router (edge device) to the host (client) via at least one of the switches ([col2:37] pair of switches) based on the downlink connectivity of the host ([col2:39] traffic to/from client).
Singh teaches MC-LAG may fail when one of the peer switches is powered off but does not explicitly disclose not sending traffic through the inter-switch link. However, 
Vinayagam in the same field of directing traffic through a virtual fabric [title] discloses  establishing a plurality of destination tunnel router addresses ([0055] unique hardware identifiers MID Figure 7), in a fabric edge network (Figure 7 [0002] multi-chassis virtual fabric link aggregation system), wherein at least one of the destination tunnel router addresses ([0076] port link 280 MAC address= d1) is for a single-homed host (edge node 104d Figure 7), and wherein at least another of the destination tunnel router addresses (MAC address=c1 for edge node 104c) is for a dual-homed host;(edge node 104c Figure 7) 
	receiving traffic to send from a router (network node Figure 1) to a host (edge node Figure 1) in the fabric edge network (Figure 1), wherein the fabric edge network comprises a plurality of switches (106a, 106b Figure 1) and an inter-switch link (ISL) (VFL Figure 1 [0048] virtual fabric link) , and wherein the host is one of a single-homed host (104d Figure 7) or a dual-homed host; (104c Figure 7) and 
	sending the traffic from the router (network node 116 [0094]) to the host (host Figure 10) via at least one of the switches based on the downlink connectivity (downstream [0094]) of the host, wherein each loopback address (e.g. port ID Figure  directs traffic (440, 442 Figure 10)  only to at least one of the switches (e.g. 106a Figure 1) and not to the ISL (failure of the VFL 124 Figure 10 [0094]), and wherein sending the traffic from the router to the host is performed without sending the traffic through the ISL (virtual fabric link between switches 124 is not operational [0094]).
It would have been obvious to one of ordinary skill in the art to adopt the teachings of Vinayagam for addressing fabric link failures between aggregation switches [abstract].
Particularly for claim 12, 18, Vinayagam discloses determining that a path (440 Figure 9) for sending the traffic from the router (Network node 116 Figure 9) to the host (edge node 104 Figure 9) without sending the traffic through the ISL is broken (link 440 is in a blocking state [0092]) because a link on the path is failed (440 blocking Figure 9); and sending the traffic from the router to the host via the ISL (VFL 124 is operational [0091]) only in response to determining that the path is broken (link 440 in blocking state [0092]). 
Particularly for claim 17, Singh teaches each loopback address (loopback address A, B, C Figure 1A) directs traffic only to at least one of the switch (address only apply to peer 1 and peer 2) and not to the ISL (network address are associated with MC-LAG peers not with the MC-LAG link [col3:53]).

For claim 3, 13, Singh discloses wherein the host is a single-homed host (SH-Y Figure 1A). 
For claim 4, 14, Singh discloses wherein the host is a dual-homed host 
For claim 9, Singh discloses defining at least one interface (MH-Z SVTEP Figure 1A)  for at least one dual-homed host (MH-Z Figure 1A), and at least one interface (SH-X SVTEP Figure 1A) for at least one single-homed host (SH-X Figure 1A).

Claims 5, 10, 11, 15, 16, are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Vinayagam and further in view of Thayalan et al. (US 2014/0198636 hereafter Thayalan). 

For claim 5, Singh discloses detecting a failure in the active switch peer but does not teach a failure of the inter-switch link. Vinayagam teaches recovery from a fabric link failure. 
Thayalan, in the same field of virtual link aggregation discloses receiving traffic to send from a router (e.g. [0047] switch 106 Figure 1A)  to a host ([0048] end devices 114 Figure 1A)  in  [the] a fabric edge network ([0048] fabric switch network 100 Figure 1A) , wherein the fabric edge network (100 Figure 1A) comprises a plurality of switches  (e.g. 102, 104, 106 Figure 1A) and an inter-switch link (ISL) ([0049] logical links linked thru virtual switch 110 Figure 1A e.g. group 122, 124  [0047]); and sending the traffic (DL) from the router (e.g. 102 Figure 1A) to the host (e.g. 112 Figure 1A) via at least one of the switches (e.g. 102 Figure 1A) based on the downlink connectivity of the host (end devices redundantly connected [0053] e.g. thru active 122 and standby 124 groups Figure 1A) wherein sending the traffic from the router (e.g. 106) to the host (e.g. 112) comprises  sending the traffic through the ISL (standby group 124 [0055]) when there is a link failure on a path (active group 122 fails [0055]) between the router and the host 
It would have been obvious to one of ordinary skill in the art to adopt protection switching as taught by Thayalan to provide redundancy in case of failure [0007]. 

For claim 10, Thayalan discloses further comprising adjusting cost functions (logically coupled virtual switches with zero-cost links [0049]) for traffic across the switches in an underlay routing protocol (overlay network 100 over smaller physical switches [0048]).

For claim 11, Singh discloses wherein sending the traffic from the router (e.g. edge device 1 Figure 1A) to the host (single-home SH-X multi-homed MH-Z Figure 1A) via at least one of the switches based on the downlink connectivity of the host further is based on whether the host is dual-homed (multi) or single-homed (to provide redundancy for multi-homed client devices [col2:46], separate procedure might be need to initiate or terminate a tunnel [col 3:8]). 

For claim 16, Thayalan discloses further determining an alternate path (standby group 124 [0055]), that uses the ISL (logical links [0049] e.g. group 124 [0047]), to send the traffic in response to the determining that the path is broken (active group 122 fails [0055] standby group 124 becomes the new active group).

Response to Argument
On page 3 of the Remarks, Applicant argues that router and host being outside the fabric edge network and switches and inter-switch link (ISL) are inside the fabric edge network is not disclosed in the cited art.
In reply,   Applicant’s demarcation of the boundary of the fabric edge network by amendment is appreciated.  It appears that Singh Figure 1A shows a dotted line showing the boundary of the MC-LAG with Peer 1 and Peer 2 inside the MC-LAG boundary and Edge device routers and client hosts (e.g. SH-X) outside the MC-LAG boundary.

Allowable Subject Matter
Claim 7 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The key insight of the Instant Invention is that by using equal load balancing on a pair of virtual switches, the inter-switch link (ISL) would be overloaded by traffic. By introducing a high and low cost functions [0052] to each (e.g. three [0045]) loopback interfaces and making load balancing unequal , the overloading of the ISL can be alleviated. 
Examiner suggest the following:
 to claim 1, 12 ... wherein low and high costs are assigned to each loopback interface based on the downlink connectivity of the host
to claim 7, 15, ... send the traffic to a different switch based on the downlink connectivity of the host and the adjusted cost function of each loopback interface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BASIL MA/Examiner, Art Unit 2415